Citation Nr: 1423373	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-30 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for a bilateral knee disability. 

2. Entitlement to accrued benefits for service connection for a bilateral knee disability.

3. Entitlement to service connection for the cause of the Veteran's death.

4. Entitlement to nonservice-connected death pension benefits.

5. Entitlement to burial benefits.



REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1960.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and August 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Wichita, Kansas and St. Paul, Minnesota.  Wichita, Kansas is the RO of jurisdiction.

With regard to the claim of entitlement to accrued benefits from the claim of service connection, the appellant has stepped in the Veteran's place to continue the appeal pursuant to 38 U.S.C.A § 5121 (West 2002).  The Veteran's claim of entitlement to service connection for bilateral Osgood-Schlatters disease is considered to include a claim of bursitis as a condition of the knees reasonably encompassed by the Veteran's claim.  See Brokowski v. Shinseki, 23 Vet. App. 70 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The issue on appeal has been recharacterized as stated above. 
  


FINDINGS OF FACT

1.  Service connection was denied for bilateral Osgood-Schlatters disease in an August 2008 decision by the Board.

2.  Evidence received since the last final denial of service connection includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim.

3. The Veteran passed away in January 2011.  The appellant is his surviving spouse.

4. The Veteran did not have a current bilateral knee disability at the time of the claim on appeal.

5. The Veteran's cause of death was not related to service; he was not service-connected or entitled to service connection for any disability at his death.

6. The Veteran was not receiving compensation or pension and was not entitled to receive compensation or pension at the time of his death, he was not a wartime veteran, and was not properly hospitalized at VA at the time of his death.


CONCLUSIONS OF LAW

1. The August 2008 denial of service connection for Osgood-Schlatters disease became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2. The criteria to establish accrued benefits under 38 U.S.C.A. § 5121 have not been met. 38 U.S.C.A. §§ 5101, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160, 3.1000 (2013).

3. The criteria to establish service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1131, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.312 (2013).

4. The criteria to establish nonservice-connected death pension benefits have not been met. 38 U.S.C.A. §§ 1503, 1521, 1541, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3(b), 3.21, 3.23, 3.271-3.275 (2013).

5. The criteria for entitlement to burial benefits, or plot or interment allowance, have not been met. 38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. §§ 3.1600 , 3.1605 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran passed away in January 2011.  A November 1995 marriage certificate confirms that the appellant is the Veteran's surviving spouse in compliance with 38 C.F.R. § 3.50(b). 

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In May 2010, prior to adjudication of his claim, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Similarly, in November 2010, the RO sent the appellant a letter, prior to a decision on her claims, providing notice that satisfied VCAA requirements.  No additional notice is required.  

Next, VA has a duty to assist the Veteran and appellant in the development of claims.  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA was not required to provide an examination for the Veteran's knees as the evidence does not show a current disability during the period on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board does not find any outstanding development necessary to adjudicate these claims.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Benefits Analysis

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A. Accrued Benefits

The lawful surviving spouse of a veteran may be paid periodic monetary benefits to which the veteran was entitled at the time of death based on existing rating decisions or other evidence that was on file at the time of the veteran's death.  A claim for accrued benefits must be filed within one year after the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The veteran must have had a claim pending at the time of his death for such benefits, or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

Here, the Veteran had a pending appeal awaiting issuance of a Statement of the Case to reopen the claim of entitlement to service connection for bilateral Osgood-Schlatters disease.  The appellant filed a claim within a year of the Veteran's death.  

New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Here, the Board issued a decision in August 2008 denying the Veteran's claim of service connection for bilateral knee disabilities based on clear and unmistakable evidence of a condition which preexisted service and was not aggravated therein.  Board decisions are final when issued unless the Chairman orders reconsideration.  The Chairman has not ordered reconsideration of the August 2008 decision; therefore, this decision became final. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Evidence of record at the time of the August 2008 decision included service treatment records, statements from the Veteran, and VA treatment.  The Veteran reported symptoms of pain and service records showed treatment for Osgood-Schlatters disease.  Since the August 2008 decision, VA received medical literature explaining that Osgood-Schlatters disease could continue to cause problems and worsen after the patient reached adulthood.  

The new evidence relates to unestablished elements of the previously denied claim.  Specifically, the new evidence addresses the Board's finding that the Veteran's childhood disease was not aggravated by service.  The evidence raises a reasonable possibility of substantiating the claim as it shows a possible in-service incurrence and evidence of nexus.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).     

Service connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Veteran was competent to report symptoms observable by his senses but not to diagnose a knee disability, as this requires specialized knowledge and training to understand the complexities of the musculoskeletal system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Reviewing the evidence of record at the time of death, the criteria of service connection for bilateral knee conditions have not been met.  See 38 C.F.R. § 3.303.    

The evidence does not demonstrate that the Veteran had a current disability during the period on appeal.  The Veteran filed his application to reopen the claim of service connection informally in April 2010 and then submitted a formal, written claim in June 2010.  Therefore, the pertinent period for determining a current disability is April 2010 through the date of the Veteran's death.  See 38 U.S.C.A. §  1131; see also Romanowski v. Shinseki, 26 Vet. App. 289, 293-4 (2013) (a veteran must have the current disability at the time he filed his claim).

At the time of the claim, the Veteran had only one knee.  The Veteran had bilateral amputations on his legs caused by gangrene that was secondary to nonservice-connected diabetes mellitus II.  See VA Treatment 12/07.  The Veteran was using prosthetics and had an accident where his prosthetics were left in the sun and caused burns on his stumps.  The Veteran had to have an above-the-knee amputation on his right leg in 2008 because of these burns.  See VA Treatment 12/07-12/10.  As such, the Veteran could not have a right knee disability during the period of his claim.    
  
Concerning the Veteran's left knee, he reported experiencing aches and pain in his knee in a June 2010 statement.  VA treatment records from April 2010 to the date of the Veteran's death showed no treatment for the left knee and recorded no complaints of pain in the knee.  Generally, pain alone is not subject to service connection absent an underlying disability.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, and vacated and remanded in part, on other grounds; Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As discussed above, the Veteran is not competent to diagnose a disability.  Although he reported pain, there is no competent diagnosis of a disability in his left knee during the period on appeal. 

Service connection may not be granted where there is no present disability shown.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the remaining two elements of service connection do not need to be discussed and service connection for bilateral knee disabilities must be denied.  See 38 C.F.R. § 3.303. 

B. Service Connection for Cause of Death

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation. 38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The evidence does not meet the requirements of service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.312.

The February 2011 death certificate lists the cause of the Veteran's death as cardiac arrest due to ventricular tachycardia, cardiogenic shock, and cardiomyopathy.  The appellant asserts that the Veteran's knee problems hastened his death as they limited his mobility and ability to exercise.  As discussed above, the evidence does not satisfy the criteria of service connection for a bilateral knee disability.  At the time of the Veteran's death he had no service-connected disability and only the above- referenced pending claim.  As the Veteran had no service-connected disabilities to cause or contribute to his death, the criteria of service connection for cause of death  cannot be satisfied.  See 38 C.F.R. § 3.312.   

C. Death Pension

Basic entitlement to nonservice-connected death pension for a surviving spouse exists if (1) the Veteran had qualifying service, or was receiving or entitled to receive compensation or retired pay for a service-connected disability based on wartime service at time of death and (2) the claimant meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4). 

Here, as discussed, the Veteran was not receiving or entitled to receive compensation or retired pay for a service-connected disability.  Further, based on the Veteran's form DD 214, he served during a period of peace not war.  As such, a discussion of the appellant's income is unnecessary, and the claim for death pension is denied as a matter of law.  See38 C.F.R. § 3.3(b)(4).

D. Burial Benefits

Burial expenses of a deceased veteran are payable in several situations including:  (1) where the veteran died of a service-connected disability, (2) the veteran's death was non-service connected but he was receiving compensation or pension at the time of his death or he had a pending claim which supported an award of compensation or pension at the time of death, or (3) the deceased was a veteran during any term of war and the Secretary determines there is no next of kin or other person to claim the body and there are not available sufficient resources in the estate to cover burial and funeral expenses.  38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  Burial expenses may also be awarded in certain circumstances if the veteran died while properly hospitalized at VA.  See id. 

In the instant case, as discussed above, the Veteran's cause of death was not related to service and he was not receiving or entitled to an award of compensation or pension at the time of his death.  He served during a period of peace, not war.  Finally, private treatment records from January 2011 show the Veteran died when he was hospitalized at a private facility; he was not hospitalized at VA when he passed.  Accordingly burial benefits are not warranted under 38 C.F.R. § 3.1600. 

Benefit of the doubt was afforded where applicable.  See 38 U.S.C.A. § 5107.


ORDER

Accrued benefits based on service connection for a bilateral knee disability is denied.

Service connection for the cause of the Veteran's death is denied.

Nonservice-connected death pension benefits are denied.

Burial benefits are denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


